UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
JOHN DOE,                                    )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       Case No. 18-cv-553 (RMC)
                                             )
THE GEORGE WASHINGTON                        )
UNIVERSITY,                                  )
                                             )
               Defendant.                    )
                                             )

                                 MEMORANDUM OPINION

               As a college sophomore, John Doe encountered a young woman at a party who

said that she wanted to have sex. They did. Two years later, Jane Roe complained to the

university that she had been sexually assaulted because she had been obviously too drunk to

consent. After a hearing before a panel of three, Mr. Doe was found responsible for sexual

assault. He was suspended in January 2018 for one year, even though he had completed all

coursework for his degree. Mr. Doe appealed the panel’s finding but his appeal was found

inadequate to present to an appellate panel. Mr. Doe sued and now moves for partial summary

judgment, arguing that the handling of his appeal violated the terms of the university’s contract

with its students as defined in part by its Code of Student Conduct. The Court agrees and will

order the university to provide the appellate review to which Mr. Doe was entitled.

                                    I.      BACKGROUND

               The events that prompted this lawsuit began on the night of September 12, 2015,

when two undergraduate students at George Washington University (GW or the University), in

the District of Columbia, met at a college party. See Pl.’s Sealed Ex. 1, GW Office of Student



                                                 1
Rights & Responsibilities Summary of Material Allegations (ORR Documents) [Dkt. 28-1] at 6

(providing the complainant’s statement). John Doe was a virgin; he also did not drink any

alcohol over the course of the night because he is a nondrinker for religious reasons. Pl.’s Sealed

Ex. 2, Unredacted Hearing Transcript (Sealed Tr.) [Dkt. 28-2] at 54. 1 Ms. Roe was a freshman;

she consumed a significant amount of alcohol over the course of the night, although the exact

amount is in dispute. At the party, Mr. Doe heard Ms. Roe say she wanted to have sex; the two

met and talked and at some point around midnight they left the party together, riding in an Uber

taxi ordered by Ms. Roe and headed together to Mr. Doe’s dorm room, where they had sexual

intercourse. See ORR Documents at 6 (noting in the complainant’s statement that the Uber ride

took place from 11:56 p.m. until 12:21 a.m., when the two students got out of the car at Mr.

Doe’s building). Ms. Roe left afterwards and walked back to her room. See id. (describing her

walk home). Mr. Doe now insists that the encounter was consensual and initiated by Ms. Roe,

and that his reasonable perception was that she was able to consent; she would later formally

allege that she had been too drunk to consent to sex.

               On October 30, 2017, Ms. Roe filed a complaint with GW’s Title IX enforcement

office, 2 alleging that Mr. Doe had sexually assaulted her during the encounter two years prior.

See id. at 6-7. In her initial complaint, Ms. Roe described the approximate timing of her alcohol

consumption, and stated that she had been extremely intoxicated, but did not specify the full

amount she consumed. See id. A week later, Ms. Roe supplemented her complaint stating she

had consumed “5 solo [sic] cups of beer” at the party in question, in addition to alcohol


1
 When citing to the parties’ exhibits, the Court cites to the page numbers generated by the
Court’s Electronic Case Filing (ECF) system.
2
 Title IX, which is codified at 20 U.S.C. §§ 1681-88, is a federal civil-rights law that prohibits
discrimination on the basis of sex in educational programs that receive federal funds.

                                                 2
consumed before she went to the party. Id. at 8 (providing the complainant’s supplemental

statement dated November 2, 2017). A few days later she submitted another supplemental

declaration, stating she had also had a large cup of a strong mixed drink after drinking beer at the

party. Id. at 10 (providing the complainant’s supplemental statement dated November 6, 2017).

GW investigated Ms. Roe’s complaint and on December 14, 2017 convened a hearing on her

allegations. At the hearing, Ms. Roe presented witness testimony that she had drunk “at least

four” mixed drinks before attending the party in question, and that she was “not . . . able to speak

fluidly, stumbling over words, not having perfect motor skills, tripping,” and otherwise appeared

intoxicated immediately before going to the party. Sealed Tr. at 26-27.

               Both Ms. Roe and Mr. Doe had the opportunity to present testimony, and a

hearing panel consisting of “two students and one low-level administrator” presided and served

as the fact-finder. Mem. in Support of John Doe’s Mot. For Partial Summ. J. (Doe Mot.) [Dkt.

27-1] at 21 n.11. Ms. Roe testified as to her recollection of the evening, which included her

recollection that she spoke with a friend, E.E., on the phone during the Uber ride with Mr. Doe.

See Sealed Tr. at 8. E.E. also testified, stating that Ms. Roe had sounded incoherent and slurred

her speech during the phone call. Id. at 43-44 (testifying that she recalled Ms. Roe “slurring

[her] words” on the phone from the Uber). Another witness presented by Ms. Roe, J.E., testified

that Ms. Roe had been drinking heavily and appeared drunk at a “pregame” party, although J.E.

did not testify as to Ms. Roe’s condition at the party at which she met Mr. Doe. Id. at 26-27.

Ms. Roe’s third witness, R.M., testified that Ms. Roe appeared intoxicated during the party while

she was talking to Mr. Doe. See id. at 33. Mr. Doe testified on his own behalf that Ms. Roe did

not appear drunk; he did not present any other witnesses at the hearing. See id. at 56 (“There

was nothing that indicated to me that she was intoxicated. . . .”).



                                                  3
               On January 23, 2018, GW informed Mr. Doe that the panel had found him

responsible for sexually assaulting Ms. Roe. As a result, he was suspended for one year, which

delayed conferral of his undergraduate degree from spring 2018 until January 2019. See Pl.’s

Ex. 12, GW Office of Student Rights & Responsibilities University Hearing Board Adjudication

Report [Dkt. 27-15] at 7 (finding Mr. Doe “in violation of the charge” and recommending

suspension); Def.’s Sealed Ex. C, Decision Letter (Jan. 23, 2018) [Dkt. 33-4] at 2-3. 3

               Mr. Doe timely appealed the hearing panel’s finding of responsibility according to

the procedures outlined in GW’s Code of Student Conduct (the Code). See Pl.’s Sealed Ex. 13,

Doe Appeal [Dkt. 28-14]; see also Pl.’s Ex. 14, GW Code of Student Conduct (GW Code) [Dkt.

27-17] § 33 (providing that parties have a right to appeal the outcome of a disciplinary

proceeding, and setting forth the relevant deadlines and procedural requirements). His appeal

included a statement from another student, Q.W., who stated that he had spoken with Ms. Roe at

the party and that she appeared “normal” and “lucid,” and that she did not appear to be blackout

drunk. Pl.’s Sealed Ex. 17, Email from Q.W. (Jan. 30, 2018) [Dkt. 28-16] at 3. Mr. Doe’s

appeal also included a report by a professional toxicologist, Dr. Harry Milman, who reviewed

Ms. Roe’s testimony regarding her alcohol consumption on the night in question and opined that

the amount of alcohol Ms. Roe claimed to have consumed was so high that, were she telling the

truth, she likely would have been passed out and unable to stand, speak, remember anything from

the entire evening, or dress herself and leave Mr. Doe’s room on her own two feet; i.e., the report

called into question her testimony regarding the level of drunkenness she had displayed. See

Pl.’s Sealed Ex. 15, Report of Harry A. Milman, Ph.D. (Dr. Milman Rpt.) [Dkt. 28-15] at 5.



3
 At the time of his suspension, Mr. Doe had already completed the coursework necessary to earn
his degree.

                                                 4
               In relevant part, the Code provides for process by which a student may appeal the

outcome of a disciplinary proceeding:

               33. Parties have a right to appeal the outcome of a disciplinary
               hearing or conference but not the sanction. Appeals must be based
               on new information that is relevant to the case, that was not
               previously presented at the hearing or conference, and that
               significantly alters the finding of fact. . . .

               34. A timely appeal will be reviewed by the Executive Director of
               Planning & Outreach or designee to determine its viability based on
               the criteria in Article 33. . . . If an appeal is found to be viable, the
               appeal will be forwarded to the Chair of the Committee on the
               Judicial System, who shall select a Panel of three persons from the
               Committee to review and decide the appeal (the “Panel”). One
               member from each constituency—students, faculty and
               administrators—shall be appointed, but otherwise the selection of
               Panel members shall be within the discretion of the Chair. The
               decision to grant or deny the appeal will be based on information
               supplied in the written appeal and, when necessary, the record of the
               original proceedings. . . . The decision of the Panel, or the outcome
               and sanctions (if any) resulting from any new hearing or conference
               ordered by the Panel in connection with the appeal, shall be final
               and conclusive and no further appeals will be permitted.

GW Code §§ 33-34 (emphasis added).

                Robert Snyder, GW’s Executive Director of Planning and Outreach, is tasked

with performing the gatekeeper function for all appeals of the University’s non-academic

disciplinary proceedings, a role he has performed for more than six years. See Def.’s Ex. E,

Declaration of Robert Snyder (Snyder Decl.) [Dkt. 32-7] ¶ 5 (Mr. Snyder describing his role). In

his declaration, Mr. Snyder describes his responsibility as “reviewing appeals from findings in

disciplinary hearings to determine the viability of the appeal,” as described in Articles 33 and 34.

Id. ¶ 4. He then details his process for making this determination, which involves determining

“the validity of the appeal,” id. ¶ 6, and deciding whether the appeal has “merit” under Article 33

of the Code. Id. ¶¶ 8-11. Mr. Snyder rejected Mr. Doe’s “new” evidence on the basis that both



                                                  5
the expert toxicology report and Q.W.’s affidavit “were not previously unavailable . . . as both

could have been obtained prior to the hearing.” Id. ¶ 11. 4

                Mr. Doe filed suit and initially moved for a preliminary injunction; specifically,

he sought an order from the Court requiring the University to confer his degree in May 2018 and

to clear his record. Mot. for Prelim. Injunction [Dkt. 6]. The Court denied the motion because

Mr. Doe had failed to establish that he would suffer irreparable harm without a preliminary

injunction. 4/25/2018 Order [Dkt. 26]; Doe v. George Washington Univ., 305 F. Supp. 3d 126

(2018) (Doe I). However, the Court found that Mr. Doe’s breach of contract claim was likely to

succeed on the merits insofar as he argued that his appeal of the finding of responsibility was

viable under the Code and should have been considered by an appellate panel. See Doe I, 305 F.

Supp. 3d at 133. During this litigation, Mr. Doe subpoenaed telephone records from E.E.’s

cellphone provider, which showed no incoming or outgoing phone calls during the time period

when Ms. Roe and E.E. testified they spoke on the phone during the Uber ride. See Pl.’s Sealed

Ex. 19 [Dkt. 28-18].

                Because the central focus of Mr. Doe’s complaint is his sanction, resulting in the

University’s delayed conferral of his degree for 12 months, the matter is time-sensitive. The

parties agreed, with the Court’s permission, to proceed directly to briefing on Mr. Doe’s motion

for partial summary judgment on whether Mr. Doe’s appeal was denied improperly, and that Mr.

Doe’s other claims, including breach of contract on other grounds, can be addressed later, as

needed. See 5/2/2018 Minute Order. Mr. Doe’s motion for partial summary judgment on breach




4
    At the time of the hearing, Q.W. was studying abroad and physically unavailable.



                                                  6
of contract concerning his appeal is now fully briefed. 5 The Court held a hearing on the motion

for partial summary judgment on June 13, 2018. See 6/13/2018 Minute Entry. The motion is

ripe for decision.

                                  II.     LEGAL STANDARDS

               Summary judgment may be granted if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is material if it is capable of affecting the outcome of litigation.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict for the non-moving party. Id.

               The relationship between GW and Mr. Doe, insofar as that relationship is

governed by University codes and policies, is contractual in nature and permits suit for its

breach. Chenari v. George Washington Univ., 847 F.3d 740, 744 (D.C. Cir. 2017) (“Under

District of Columbia law, which governs here, the relationship between a university and its

students is contractual in nature.”) (quotation marks and citations omitted); see also Alden v.

Georgetown Univ., 734 A.2d 1103, 1111 n.11 (D.C. 1999); Pride v. Howard Univ., 384 A.2d 31,

34 (D.C. 1978); Basch v. George Washington Univ., 370 A.2d 1364, 1367 (D.C. 1977). To

determine the material terms of a contract, courts look to whether the parties’ intent to be bound.

See Carroll v. Fremont Inv. & Loan, 636 F. Supp. 2d 41, 49 (D.D.C. 2009).




5
  See Mot. for Partial Summ. J. [Dkt. 27]; GW Mem. in Opp’n to Mot. for Partial Summ. J.
(Opp’n) [Dkt. 32]; Reply to Opp’n to Mot. for Partial Summ. J. (Reply) [Dkt. 36]; Surreply to
Reply to Opp’n to Mot. (Surreply) [Dkt. 40]. The parties provided evidence as exhibits attached
to their briefs and in supplemental sealed filings. See Pl.’s Exs. [Dkts. 27-4 – 27-28]; Pl.’s
Sealed Exs. [Dkts. 28-1 – 28-22]; Def.’s Exs. [Dkts. 32-3 – 32-9]; Def.’s Sealed Exs. [Dkts. 33-1
– 33-5]; Def.’s Sealed Exs. [Dkts. 37-1 – 37-3]; Pl.’s Notice of Filing of Redacted Document
[Dkt. 38].

                                                   7
                                        III.   ANALYSIS

                Mr. Doe moves for summary judgment for alleged breach of a contract between

him and the University. GW argues that there is no such contract and that it complied with the

terms of the Code of Conduct.

       A. The Contract

                Over GW’s objections, this Court has followed precedent from the District of

Columbia Court of Appeals and found that the Code forms a contract between the University and

its students, despite the fact that the Code is written and can be changed unilaterally by the

school. See Doe I, 305 F. Supp. 3d at 131-33 (citing Alden, 734 A.2d at 1111 n.11; Pride, 384

A.2d at 34; and Basch, 370 A.2d at 1367; and finding that the relationship between Mr. Doe and

GW is contractual and that the Code provisions at issue in this case are contract terms). The

University offers an education on certain terms—tuition, attendance, behavior under the Code,

etc.—and a student accepts and performs his part of the contract accordingly. See Basch, 370

A.2d at 1366.

                GW maintains its objection, arguing in brief that Mr. Doe has failed to show

“sufficient facts to demonstrate the terms of the contract,” Opp’n at 13 (quoting Mosby-Nickens

v. Howard Univ., 864 F. Supp. 2d 93, 98 (D.D.C. 2012))—in short, arguing that Mr. Doe has

failed to demonstrate that the Code, in this case, is a contract. GW protests that the University

did not intend to be bound by the Code and that there is no mutuality of obligation, so that the

Code cannot be interpreted as a contract. Opp’n at 13-14 (citing Shinabargar v. Bd. of Trustees

of Univ. of D.C., 164 F. Supp. 3d 1, 29 (D.D.C. 2016)). GW’s argument is based on the

University’s explicit reservation of a “unilateral right to modify the Code without notice to, or

the consent of, students.” Opp’n at 14; see also id. (quoting the Code at 9 § I, describing the



                                                 8
University’s “right to modify or change requirements, rules, and fees . . . The right is reserved by

the University to make changes in programs without notice”).

               Whether the cited language supports a unilateral right to change any and all

policies, including those at issue here, need not be decided. Under D.C. law, the contract

between a university and its students can include disciplinary codes and other communications

from a university to its students. See Pride, 384 A.2d at 34; Alden, 734 A.2d at 1110. In Pride v.

Howard, for example, the D.C. Court of Appeals found that provisions from Howard

University’s code of conduct, parts of which had been distributed to students in a manual,

constituted contract terms. Pride, 384 A.2d at 34. The fact that a university reserves the right to

modify “requirements, rules, and fees,” as does GW, does not mean that no bargain exists. GW

has agreed to provide its students with an education and, upon satisfactory completion, a degree.

The Code of Conduct governs student behavior while studying at the University and its sections

on appeals from panel decisions on non-academic discipline set forth clear procedures that

impose requirements on the University, to which the University expressed a clear intent to be

bound. By contrast, in Basch, the D.C. Court of Appeals found that code provisions containing

words such as “estimated” and “approximate” suggested that there was no intent to be bound to

an exact tuition rate; words conveying a more “definite” requirement would have suggested the

opposite. Basch, 370 A.2d at 1367. The Court finds that the Code sections at issue here are

binding on the University, and failure to follow them, as alleged, would constitute a breach of

contract.

       B. The Appeal

               The question presently at bar is whether Mr. Snyder improperly denied Mr. Doe’s

appeal on what was supposed to be initial screening. The University states that “Article 33 of the



                                                 9
Code . . . governs appeals” and an appealing party “must present evidence that meets two

requirements under the Code: [1] new information that is relevant to the case, that was not

previously presented, which [2] significantly alters the findings of fact.” Opp’n at 8; see also

GW Code § 33 (“Appeals must be based on new information that is relevant to the case, that was

not previously presented at the hearing or conference, and that significantly alters the finding of

fact.”)

               In its focus on Article 33, the University fails to mention Article 34, which

describes the procedures that must be followed in reviewing appeals. As relevant, Article 34

states:

               A timely appeal will be reviewed by the Executive Director of
               Planning & Outreach or designee to determine its viability based on
               the criteria in Article 33. . . . If an appeal is found to be viable, the
               appeal will be forwarded to the Chair of the Committee on the
               Judicial System, who shall select a Panel of three persons from the
               Committee to review and decide the appeal. . . . The decision to
               grant or deny the appeal will be based on information supplied in
               the written appeal and, when necessary, the record of the original
               proceedings. . . . The decision of the Panel, or the outcome and
               sanctions (if any) resulting from any new hearing or conference
               ordered by the Panel in connection with the appeal, shall be final
               and conclusive and no further appeals will be permitted.

GW Code § 34.

               Mr. Snyder declares that he is “responsible for reviewing appeals from findings in

disciplinary hearings to determine the viability of the appeal” but then explains the processes by

which he “determine[d] the validity of the appeal” in Mr. Doe’s case and others. Snyder Decl.

¶¶ 4, 6 (emphasis added). When deciding the “validity” of an appeal, Mr. Snyder states that he

decides whether an appeal has “merit” under Article 33 of the Code. Id. ¶ 8 (stating he forwards

an appeal to an appellate panel only if he finds it “to have merit under the provisions of the

Code”); ¶ 9 (stating that if “an appeal lacks merit according to the provisions of the Code,” he

                                                  10
notifies the appealing party that it is rejected); ¶ 11 (stating that he “found that Doe’s appeal was

without merit under the Code”).

               Mr. Snyder rejected Mr. Doe’s “new” evidence on the basis that both the expert

toxicology report and the affidavit from Q.W. “were not previously unavailable . . . as both could

have been obtained prior to the hearing.” Id. ¶ 11. This Court has already rejected the unspoken

requirement that “new” evidence to support an appeal must have been previously unavailable

prior to the panel hearing, because this limitation was not then stated in the Code. See Doe I, 305

F. Supp. 3d at 133 (“The Court cannot agree to add limitations that are not stated in the Code.”).

As to the toxicology report, Mr. Snyder missed the point that Ms. Roe had never quantified the

full amount she drank on the night in question until the actual panel hearing so that a toxicologist

could not have evaluated the impact of that amount of liquor on someone of her size and weight

prior to that hearing. Thus, the toxicology report was “new” evidence by any definition.

               Inasmuch as Mr. Snyder read the toxicology report to summarize only that Ms.

Roe “would have had an extremely high level of intoxication,” he concluded that it would not

have altered the hearing panel’s finding of fact because “the exact number of drinks Roe

contended she consumed . . . [was] explicitly before the hearing panel.” Snyder Decl. ¶ 14.

However, Dr. Harry Milman, the toxicologist, opined that the amount of alcohol Ms. Roe

reported was so high that, if she were telling the truth, she likely would have been passed out and

unable to stand, speak, remember anything from the entire evening, or dress herself and leave

Mr. Doe’s room on her own two feet i.e., the report called into question her testimony regarding

her level of drunkenness and how she had acted. See Dr. Milman Rpt. at 5. Mr. Snyder did not

appreciate or consider whether an appellate panel might have questioned the potential

exaggerations in Ms. Roe’s testimony once it reviewed Dr. Milman’s expert opinion. Further,



                                                 11
Mr. Snyder discounted the value of Q.W.’s affidavit because his statement “was not materially

different from other testimony offered by the respondent,” Snyder Decl. ¶ 13, despite the fact

that one of the hearing members specifically asked if Mr. Doe did not have other witnesses to

corroborate his testimony. See Sealed Tr. at 57 (“Is there any particular reason why you haven’t

presented any witnesses to us today?”).

               Q.W.’s testimony, which provided support for Mr. Doe’s testimony concerning

Ms. Roe’s appearance, speech, and behavior on the night in question, was not before the hearing

panel. Nonetheless, Mr. Snyder decided that “weighing the evidence presented by the

complainant and her witnesses, the facts presented in Q.W.’s statement were not significant

enough to outweigh the evidence presented by the complainant and her witnesses.” Snyder Decl.

¶ 13. This statement clearly weighed the evidence and decided credibility from a written record;

it thereby failed to appreciate the separate roles of a fact-finder (a hearing or appellate panel in

the GW system) and a gatekeeper. It thus compounds the error of ignoring the possible impact

of the new toxicology report on Ms. Roe’s credibility or the credibility of her other witnesses

who supported her testimony. Mr. Snyder added a summary statement in his declaration that the

combination of the Toxicology Report and the Q.W. statement “were not independently

significant enough to alter the findings of fact.” Id. ¶ 15. This summary adds no weight to his

conclusions.

               The details of Mr. Snyder’s analysis are worth examining because Article 34 of

the Code directs that, upon receiving an appeal, Mr. Snyder is “to determine its viability based

on the criteria in Article 33.” GW Code § 34. “If an appeal is found to be viable,” it is then

“forwarded to the Chair of the Committee” on the Judicial System for the Committee to “review

and decide,” i.e., to “grant or deny.” Id. Thus, the Code advises students that their appeals will



                                                  12
go forward to a second panel if they appear “viable” but Mr. Snyder acknowledges that he

decided whether Mr. Doe’s appeal had “validity” based on his assessment of its “merit.” Mr.

Snyder’s declaration makes no differentiation between the terms or why he used “validity” when

Article 33 set out a test of “viability.” Not surprisingly, this comports with GW’s argument,

discussed below.

               Contractual terms “are to be given their common meaning.” Basch, 370 A.2d at

1367. In common parlance, viable means “having a reasonable chance of succeeding,” Merriam-

Webster.com; “able to be done or likely to succeed,” Cambridge Business English Dictionary,

dictionary.cambridge.org; or “possible,” “within possibility,” Thesaurus.com. See also Black’s

Law Dictionary (10th ed. 2014) (defining viable as “[c]apable of independent existence or

standing,” as in “a viable lawsuit,” or “[c]apable of succeeding,” as in “a viable option”). Thus,

by the direction of Article 34, Mr. Snyder’s role was to determine whether an appeal had “a

reasonable chance of succeeding” or was “likely to succeed” based on the criteria in Article 33

(as relevant, whether the appeal had a reasonable chance of “significantly alter[ing] the finding

of fact”). In contrast, “valid” means “logically correct,” as in a “valid argument,” Merriam-

Webster.com; “based on truth or reason; able to be accepted,” as in “The money was gone, and

the only valid conclusion was that someone had stolen it.”), Cambridge Academic Content

Dictionary, dictionary.cambridge.org (providing the definition in “American English”); or

“credible,” “good,” “well-founded,” “solid,” “accurate,” “persuasive,” “binding,” “legal,”

“logical,” “compelling,” Thesaurus.com. See also Black’s Law Dictionary (10th Ed. 2014)




                                                13
(defining valid as “[l]egally sufficient; binding,” as in “a valid contract,” or “[m]eritorious,” as in

“that is a valid conclusion based on the facts presented in this case”). 6

               Mr. Doe argues that the viability analysis for which Mr. Snyder was authorized in

Article 34 did not give him authority to decide the merits of Mr. Doe’s appeal or to decide

whether his appeal would succeed. Instead, Mr. Doe contends, Mr. Snyder was tasked only with

determining whether there were “new” evidence and whether there were a reasonable chance of

success on appeal. GW does not recognize or address the viability standard in Article 34 that

defines Mr. Snyder’s review parameters, although it filed an opposition and a surreply. To the

contrary, GW contends that Mr. Doe:

               attempts . . . to change the rules midstream – he openly, and without
               support, modifies the terms of the handbook and presents the word
               ‘viable’ to the Court as a modifier. . . . In adding this word in a place
               it does not actually appear in the Code, plaintiff asserts that Mr.
               Snyder’s role is only to determine if something has the ‘potential’ to
               succeed, portraying his role as merely a stepping stone bereft of any
               substantive obligation. This formulation is wrong.
Opp’n at 7 (emphasis added). 7 Recognizing its error at oral argument, GW insisted that the

definition for “viable,” as used in Article 34, is found in Article 33, i.e., “viable” means that an

appeal must present new evidence that “significantly alters the finding of fact.” GW insists that

such a decision is properly made by Mr. Snyder. GW had no explanation for Mr. Snyder’s use

of the word “validity” in reviewing an appeal, but it discounted its importance since viable is,

according to the argument, contractually defined. To be precise, GW does not argue that


6
 The Oxford Living Dictionaries define validity as “[t]he quality of being logically or factually
sound; soundness or cogency” and include “viability” as a synonym. English Oxford Living
Dictionaries, oxforddictionaries.com (providing both American and British English definitions).
However, on the whole, American sources clearly distinguish between the two terms.
7
 GW’s surreply was devoted to the issue of phone records, which are irrelevant to the breach of
contract analysis. See generally Surreply.

                                                  14
“viability” and “validity” are the same thing. Rather, for purposes of its argument concerning

the Code of Conduct, it defines viability as used in Article 34 to mean validity.

               Contrary to the University’s position, Mr. Doe does not modify the Code and

argue for a standard of viability without support. Viability, not validity, is the word used by the

contract between GW and its students at precisely the place that describes Mr. Snyder’s role. To

be sure, Article 33 comes first and identifies the ultimate analysis but the standard for the

preliminary analysis by Mr. Snyder is guided by Article 34, which instructs him to evaluate the

viability, or chance of success, of an appeal and not its validity, or correctness.

               To ignore Article 34, as GW does, would render it surplusage, a result that is

contrary to the rules of contract interpretation. See, e.g., New England Power Co. v. Fed. Energy

Regulatory Comm’n, 571 F.2d 1213, 1225 (D.C. Cir. 1977) (“Redundancy in the construction of

contracts is to be avoided if any other reasonable interpretation is possible.”). Ignoring Article

34 would also deprive students of a promised level of intermediate review, legitimately designed

to weed out those appeals with no new evidence and no reasonable chance of changing the result,

but allowing others to proceed to a second panel of review. Unlike federal circuit courts, GW

has protected its appellate panel from hearing repeated arguments on which a decision was

already reached but providing that those appeals which have new evidence and a “viable” chance

of meeting the requirements of Article 33 to proceed. Such an approach does not deprive Mr.

Snyder of a “substantive” role as GW fears, although such a substantive role is limited. Under

the Code, as it was written at the relevant time, a person in Mr. Snyder’s position was restricted

to determining whether there was “new” evidence (there was) and whether that new evidence,

combined with the record evidence, had a chance of success on appeal—without the substitution

of his opinion on the merits for that of the appellate panel.



                                                  15
               GW promulgates the Code and writes it unilaterally as is its right. The rules of

evidence that control in court do not limit proceedings under the Code. Indeed, as a private

institution, GW owes no strict constitutional due process to its students. See, e.g., Board of

Curators of Univ. of Missouri v. Horowitz, 435 U.S. 78, 88 (1978) (“A school is an academic

institution, not a courtroom or administrative hearing room.”); Nash v. Auburn Univ., 812 F.2d

655, 664 (11th Cir. 1987) (“[Appellants’] rights in the academic disciplinary process are not co-

extensive with the rights of litigants in a civil trial or with those of defendants in a criminal

trial.”); see also Goss v. Lopez, 419 U.S. 565, 581 (1975) (finding that a public school’s

disciplinary proceedings should include certain “rudimentary precautions against unfair or

mistaken findings of misconduct and arbitrary exclusion from school,” but clarifying that an

informal rather than formal hearing would suffice). Nonetheless, having unilaterally issued the

Code of Conduct that governed Mr. Doe and University obligations, GW was required to comply

with its terms. Mr. Snyder’s approach may have been more efficient, but it collapsed part of the

appellate panel’s decision process into his own and went beyond the scope of his authority under

Article 34.

               The Court concludes that GW violated the terms of the contract in the way it

handled Mr. Doe’s appeal.

       C. The Remedy

               Mr. Doe asks the Court to order GW to consider Mr. Doe’s appeal on the merits

(i.e., bypassing Mr. Snyder’s gatekeeper authority), and order GW in doing so to consider the

additional new evidence of E.E.’s phone records. See Doe Mot. at 26. GW argues that such an

order would constitute a “windfall in equity,” arguing that only remand to Mr. Snyder would

constitute specific performance on the University’s contract with Mr. Doe. Opp’n at 16. GW



                                                  16
adds, however, the argument that any remand for Mr. Snyder to consider Mr. Doe’s new

evidence would be “illusory” because he already did so. Opp’n at 16. The Court is persuaded

that a remand to Mr. Snyder, who appears to have long misinterpreted his function as described

in Article 34 of the Code, would not effect a remedy. Therefore, it will order GW to submit Mr.

Doe’s appeal to an appellate panel, without reference to Mr. Snyder’s opinion, and with

submission of new evidence including Dr. Milman’s report, Q.W.’s recollections, and the

telephone records presented by both parties in this litigation.

               The Court does not decide whether the initial panel decision was correct, nor does

it decide that any party acted in bad faith. It merely decides that GW breached its contract with

Mr. Doe and deprived him of rights assured by the Code, and that the effective remedy is to

order GW to convene an appellate panel to hear Mr. Doe’s appeal based on the full evidence

available. To avoid a meaningless remedy, the appeal must be concluded no later than 28 days

from the date of issuance of this Memorandum Opinion and its accompanying Order.

                                      IV.    CONCLUSION

               For the foregoing reasons, the Court will grant Mr. Doe’s Motion for Partial

Summary Judgment, Dkt. 27, and order GW to consider the merits of Mr. Doe’s appeal,

including review of his original appeal and accompanying exhibits as well as the E.E. phone

records subpoenaed in this litigation and other relevant new evidence, according to the

procedures for an appellate panel outlined in Article 34 of the Code. The Court will Order GW

to ensure that the appeal panel convene and reach a decision no later than September 12, 2018.




Date: August 14, 2018
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge

                                                 17